Sustaining demurrers to appellant's petition, the court below dismissed this suit and we affirmed the judgment. On rehearing, I have reached the conclusion that we erred in affirming the judgment, and believe that the cause should have been remanded for trial.
The opinion by Chief Justice JONES sets out fully appellant's cause of action and, after discussing and disposing of a number of issues, finally reached the question as to the sufficiency of appellant's allegations to show that, at the time and under the circumstances of the injury, his status was that of an implied invitee. On this point, Judge JONES *Page 359 
says: "However, appellant would be an invitee, if the facts and circumstances alleged in the petition were sufficient to warrant a finding that there was an implied invitation to go upon said premises" After a short discussion, the conclusion was reached that the facts and circumstances alleged were not sufficient on this point, and it is from the latter conclusion that I dissent and, without a discussion, simply express the opinion that the allegations raised the issue of an implied invitation, and entitled appellant to have applied to his case the rules of law governing such status.
Dissenting opinion.